Wilmington Sav. Fund Socy., FSB v Mehraban (2021 NY Slip Op 01801)





Wilmington Sav. Fund Socy., FSB v Mehraban


2021 NY Slip Op 01801


Decided on March 24, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON, JJ.


2016-09371
 (Index No. 9662/14)

[*1]Wilmington Savings Fund Society, FSB, etc., plaintiff,
vMayer Mehraban, appellant, et al., defendants.


Michael S. Winokur, Flushing, NY, for appellant.
Knuckles, Komosinski & Manfro, LLP, Elmsford, NY (Brett M. Milchman of counsel), for non-party respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Mayer Mehraban appeals from an order of the Supreme Court, Nassau County (Thomas A. Adams, J.), entered June 20, 2016. The order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against that defendant, to strike that defendant's answer, and for an order of reference.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of the order and judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the order and judgment of foreclosure and sale (Wilmington Savings Fund Society, FSB v Mehraban, ___ AD3d ___ [Appellate Division Docket No. 2019-00462; decided herewith]; see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248).
RIVERA, J.P., CHAMBERS, MILLER and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court